[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Petitioner has brought this habeas petition claiming that he was being denied adequate medical treatment in prison. The Court has reviewed the file, heard from the petitioner and listened to the testimony of Dr. Blanchette, a medical doctor of the Department of Corrections. It does appear that the petitioner has been suffering from headaches during the past two years, but it is also clear from the record that he has been given adequate medical treatment. A CAT Scan was performed with negative results, he was seen by a neurologist, (which he had not been at the time of the filing of the petition) and the neurologist concurred with Dr. Blanchette that these are tension headaches and that there was no organic reason for the headaches. Migraine headaches were ruled out as was conditions of the cell or dormitory in which he resided as a cause. The Court suggested that there may be a problem with the bite of his teeth and that a mouth guard at night might prevent him from grinding his teeth which could be the source of the headaches. Dr. Blanchette said he would look into that and further indicated that they were experimenting with what drugs would alleviate his headaches but to date they have not found one that met the petitioner's needs. He promised to keep trying.
The petitioner seemed satisfied since he had seen a neurologist and realized that the medical staff at the prison was doing everything it possibly could to address his medical problems.
Obviously, if new physical problems arise in which he feels he is not being treated properly, he can always file another habeas.
However, based upon the foregoing, the Court finds no deliberate indifference to the petitioner's medical needs.
This habeas petition is dismissed.
Rittenband, JTR CT Page 6967